DETAILED ACTION
This action is responsive to communication filed on 02/24/2022. The current pending claims are 1 – 25, 44, 53 – 59, and 75 – 81, 83 – 97, with claim 56 withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10 – 11, 15, 18 – 20, 24 – 25, 44, 77-79, 83-85, 87, 89, 91, 94, and 96 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2016/0122992 (hereinafter Brown et al.).
Regarding claim 1, Brown et al. shows a urinal screen (10) comprising: a frame (14) having: an outer perimeter; a first face (26); a second face (30) opposite the first face; and a plurality of apertures (18) extending through the first and second faces, each of the plurality of apertures (18) defined at least partially by a perimeter structure (42, 46); and a first set of posts (22a) extending from the first face of the frame, each of the posts of the first set of posts having a first end connected to the frame and a second end spaced from the frame (fig. 5); wherein: at least some of the posts of the first set of posts extend at a first non- perpendicular angle with respect to the first face of the frame (par. 42 contemplates “one or more of the posts 22 extends from the frame at a non-perpendicular angle) and would therefore be configured to perform the recited function of being positioned such that they obstruct a view of at least one of the plurality of apertures when viewed normal to the first face, wherein the at least some of the posts of the first set of posts can at least partially dissipate splashing of urine that impacts the urinal screen (par. 47); and at least some of the perimeter structures (42, 46) comprise an upper contoured portion, a lower contoured portion, and a side wall (42) extending from the upper contoured portion to the lower contoured portion (par. 38), wherein the sidewall is oriented at a second non-perpendicular angle with respect to the first face of the frame (for example when the first face of the frame is non-planar or curved; par. 43, the sidewall portion would be non-perpendicular), wherein the at least some of the perimeter structures (42) can at least partially dissipate splashing of urine that impacts the urinal screen (par. 38).
Regarding claim 10, Brown et al. further discloses a second set of posts (22b) extending from the second face of the frame, each of the posts of the second set of posts having a first end connected to the frame and a second end spaced from the frame (fig. 5), wherein, when the urinal screen is placed on a surface of a urinal with the second face of the frame facing the surface of the urinal, the second set of posts can at least partially dissipate splashing of a urine stream after the urine stream passes through the plurality of apertures (par. 47).
Regarding claim 11, at least some of the posts of the second set of posts extend at a third non-perpendicular angle with respect to the first face of the frame (par. 42).
Regarding claim 15, Brown et al. further discloses at least some of the posts of the first set of posts (22a) are parallel to the at least some of the second set of posts (22b) (fig. 5).
Regarding claim 18, Brown et al. further discloses each of the posts of the first set of posts (22a) has a longitudinal axis, and wherein the first and second ends of each of the posts lie on the longitudinal axis of the post (fig. 5).
Regarding claim 19, Brown et al. further discloses each of the posts of the second set of posts (22b) are parallel to each of the posts of the first set of posts (22a) (fig. 5).
Regarding claim 20, Brown et al. further discloses a total number of posts extending from the first face of the frame is within 10% of a total number of posts extending from the second face of the frame (par. 42; fig. 5).
Regarding claim 24, Brown et al. further discloses the plurality of apertures (18) are a majority of a total number of apertures defined by the frame (fig. 1).
Regarding claim 44, Brown et al. discloses a urinal screen (10) comprising: a frame (14) having: a first face (26); a second face (30) opposite the first face; and a plurality of apertures (18) extending through the first and second faces; a plurality of first posts (22a) extending from the first face of the frame, each of the plurality of first posts comprising a base portion connected to the frame and an end portion spaced from the frame (fig. 5); and a plurality of second posts (22b) extending from the second face of the frame, each of the plurality of second posts comprising a base portion connected to the frame and an end portion space from the frame (fig. 5); wherein, when the urinal screen is placed on a surface of a urinal with the second face of the frame facing the surface of the urinal, the plurality of first posts can at least partially dissipate splashing of a urine stream before the urine stream passes through the plurality of apertures, and the plurality of second posts can at least partially dissipate splashing of the urine stream after the urine stream passes through the plurality of apertures (par. 47); wherein, for each of at least 1/3 of the plurality of first posts, a vector that passes through a center of the base portion and a center of the end portion is oriented at a first non-perpendicular angle with respect to the first face of the frame; and wherein, for each of at least 1/3 of the plurality of second posts, a vector that passes through a center of the base portion and a center of the end portion is oriented at a second non-perpendicular angle with respect to the first face of the frame (par. 42, “the posts 22 can extend perpendicularly from the frame 14 (e.g., from the first or second surfaces 26, 30 of the frame 14).  In some embodiments, one or more of the posts 22 extends from the frame 14 at a non-perpendicular angle.”).
Regarding claims 83 – 85, Brown et al. discloses that at least ½, 2/3, and ¾ of the plurality of first posts are parallel to each other and at least ½, 2/3, and ¾ of the plurality of second posts are parallel to each other because all of the first posts and second posts are parallel to one another (fig. 3, 5).
Regarding claim 87, Brown et al. discloses the plurality of apertures (18) are a majority of a total number of apertures defined by the frame (fig. 1, 3).
Regarding claim 89, Brown et al. discloses the vector for each of the at least 1/3 of the plurality of first posts (22a) is parallel to the vector for each of the at least 1/3 of the plurality of second posts (22b) (fig. 5).
Regarding claim 91, Brown et al. discloses at least 1/3 of the plurality of apertures (18) comprise a side wall (42) oriented at a non-perpendicular angle with respect to the first face (26) of the frame, the side wall configured to at least partially dissipate splashing of the urine stream (fig. 3, par. 38).
Regarding claim 94, Brown et al. discloses wherein the plurality of apertures (18) are a majority of a total number of apertures defined by the frame (fig. 1, 3).
Regarding claim 96, Brown et al. discloses the upper contoured portion and the lower contoured portion each comprise a convex radiused surface (par. 38).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 – 4, 13 – 14, 22 – 23, 25, 75 – 81, 83 – 85, 88, and 90 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al.
Regarding claim 2, Brown et al. fails to explicitly recite the first non-perpendicular angle is equal to the second non-perpendicular angle. Applicant has not disclosed that having the two angles equal solves any stated problem or is for any particular purpose. Moreover, it appears that the urinal screen of Brown et al., or Applicant’s invention, would perform equally well with the two non-perpendicular angles being equal so long as the angle remains non-perpendicular. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to have modified Brown et al. such that the first non-perpendicular angle is equal to the second non-perpendicular angle because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art (see MPEP 2144.04 (IV)(A)).
Regarding claim 3, Brown et al. fails to explicitly recite the first non-perpendicular angle is within 10% of the second non-perpendicular angle. Applicant has not disclosed that having the two angles be within 10% of one another solves any stated problem or is for any particular purpose. Moreover, it appears that the urinal screen of Brown et al., or Applicant’s invention, would perform equally well with the first non-perpendicular angle is within 10% of the second non-perpendicular angle so long as the angle remains non-perpendicular. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to have modified Brown et al. such that the first non-perpendicular angle is within 10% of the second non-perpendicular angle because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art (see MPEP 2144.04 (IV)(A)).
Regarding claims 4 and 88, Brown et al. fails to show the first non-perpendicular angle is between 15 degrees and 75 degrees and the second non-perpendicular angle is between 15 degrees and 75 degrees. Applicant has not disclosed that having the first non-perpendicular angle is between 15 degrees and 75 degrees and the second non-perpendicular angle is between 15 degrees and 75 degrees solves any stated problem or is for any particular purpose. Moreover, it appears that the urinal screen of Brown et al., or Applicant’s invention, would perform equally well with the first non-perpendicular angle is between 15 degrees and 75 degrees and the second non-perpendicular angle is between 15 degrees and 75 degrees so long as the angle remains non-perpendicular. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to have modified Brown et al. such that the first non-perpendicular angle is between 15 degrees and 75 degrees and the second non-perpendicular angle is between 15 degrees and 75 degrees because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art (see MPEP 2144.04 (IV)(A)).
Regarding claims 13 – 14, Brown et al. fails to explicitly recite the third non-perpendicular angle comprises a same value as the first and second non-perpendicular angle. Applicant has not disclosed that having the three angles equal solves any stated problem or is for any particular purpose. Moreover, it appears that the urinal screen of Brown et al., or Applicant’s invention, would perform equally well with the three non-perpendicular angles being equal so long as the angle remains non-perpendicular. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to have modified Brown et al. such that the third non-perpendicular angle comprises a same value as the first and second non-perpendicular angles because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art (see MPEP 2144.04 (IV)(A)).
Regarding claim 22, Brown et al. shows each of the posts in the first set of posts has a length measured between the first and second ends of the post and a base width measured perpendicular to the length at the first end of the post, and shows that the base width is smaller than the length but fails to recite the ratio between the base width and the length is within a range of 1:6 and 1:3. Applicant has not disclosed that having the ratio specifically between the base width and the length is within a range of 1:6 and 1:3 solves any stated problem or is for any particular purpose. Moreover, it appears that the urinal screen of Brown et al., or Applicant’s invention, would perform equally well with a ratio between the base width and the length is within a range of 1:6 and 1:3 since the length is greater than the base width. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to have modified Brown et al. such that the ratio between the base width and the length is within a range of 1:6 and 1:3 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art (see MPEP 2144.04 (IV)(A)).
Regarding claim 23, Brown et al. shows each of the posts in the first set of posts has a length measured between the first and second ends of the post and a base width measured perpendicular to the length at the first end of the post, and a tip width measured perpendicular to the length of the posts adjacent the second end of the posts, and shows that the tip width is smaller than the base width but fails to recite the ratio between the tip width and the base width is within a range of 1:5 and 1:2. Applicant has not disclosed that having the ratio specifically between the tip width and the base width is within a range of 1:5 and 1:2 solves any stated problem or is for any particular purpose. Moreover, it appears that the urinal screen of Brown et al., or Applicant’s invention, would perform equally well with a tip width and base width within a range of 1:5 and 1:2 since the base width is greater than the tip width. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to have modified Brown et al. such that the tip width and the base width is within a range of 1:5 and 1:2 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art (see MPEP 2144.04 (IV)(A)).
Regarding claim 25, Brown et al. shows a urinal screen (10) comprising: a frame (14) having: a first face (26); a second face (30) opposite the first face; and a plurality of apertures (18) extending through the first and second faces; a plurality of first posts (22a) extending from the first face of the frame and configured to at least partially dissipate splashing of urine that impacts the urinal screen (par. 47); and a plurality of second posts (22b) extending from the second face of the frame and configured to at least partially dissipate splashing of urine that impacts the urinal screen (par. 47); wherein: at least 1/3 of the plurality of first posts are parallel to each other (all are parallel, fig. 5); at least 1/3 of the plurality of second posts are parallel to each other (all are parallel, fig. 5); and the at least 1/3 of the plurality of firsts posts extend at a non-perpendicular angle with respect to the first face of the frame (par. 42); and wherein at least 1/3 of the plurality of apertures are each defined at least partially by a perimeter structure (42, 46), the perimeter structure comprising a sidewall that extends from above a central longitudinal plane of the frame to below the central longitudinal plane of the frame (note annotated fig. below), wherein the side wall is oriented at the same angle with respect to the first face of the frame as at least one of the first angle or the second angle, the side wall configured to at least partially dissipate splashing of urine that impacts the urinal screen (par. 38) but fails to explicitly show the side wall is oriented at the same non-perpendicular angle. However, it would have been obvious to one having ordinary skill in the art to orient the sidewall of the perimeter structure to follow the same angle as the posts when the posts are oriented at a non-perpendicular angle to deflect and dissipate urine that strikes the posts. This coincides with the teachings of Brown et al. which shows the sidewall oriented at the same angle (perpendicular) as the posts, and under the teachings of Brown et al. which contemplate non-perpendicularly oriented posts, one of ordinary skill in the art would use the same relative orientations in order to maintain the same function or intended use.
Regarding claims 75 and 76, Brown et al. is silent as to the degree of the non-perpendicular angle and thus fails to show it is either less than or equal to 75 degrees or between 15 and 75 degrees. Applicant has not disclosed that having the non-perpendicular angle either less than or equal to 75 degrees or between 15 degrees and 75 degrees solves any stated problem or is for any particular purpose. Moreover, it appears that the urinal screen of Brown et al., or Applicant’s invention, would perform equally well with the non-perpendicular angle is either less than or equal to 75 degrees or between 15 degrees and 75 degrees so long as the angle remains non-perpendicular. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to have modified Brown et al. such that the non-perpendicular angle is less than or equal to 75 degrees or between 15 and 75 degrees because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art (see MPEP 2144.04 (IV)(A)).
Regarding claim 77, Brown et al. shows the at least 1/3 of the plurality of second posts (22b) are parallel to the at least 1/3 of the plurality of first posts (22a) (fig. 5).
Regarding claim 78, Brown et al. shows a longitudinal axis of each of the at least 1/3 of the plurality of second posts (22b) is aligned with a longitudinal axis of each of the at least 1/3 of the plurality of first posts (22a) (fig. 5).
Regarding claim 79, Brown et al. shows the at least 1/3 of the plurality of second posts (22b) extend at a non-perpendicular angle with respect to the first face of the frame since the second face of the frame from which they extend lies on the same reference axis as the first face of the frame (see fig. 5).
Regarding claim 80, Brown et al. shows the plurality of second posts (22b) extend at an angle that is congruent with the first plurality of posts (22a) (fig. 5) and therefore when using the non-perpendicular angle as discussed in par. 42, it would have been obvious to one having ordinary skill in the art to maintain a congruent structure in order to achieve the same intended function of the illustrated embodiment.
Regarding claim 81, 
Regarding claims 83 – 85, Brown et al. shows that at least ½, 2/3, and ¾ of the plurality of first posts are parallel to each other and at least ½, 2/3, and ¾ of the plurality of second posts are parallel to each other because all of the first posts and second posts are parallel to one another (fig. 3, 5).
Regarding claim 87, Brown et al. shows the plurality of apertures (18) are a majority of a total number of apertures defined by the frame (fig. 1, 3).
Regarding claim 89, Brown et al. shows the vector for each of the at least 1/3 of the plurality of first posts (22a) is parallel to the vector for each of the at least 1/3 of the plurality of second posts (22b) (fig. 5).
Regarding claim 90, Brown et al. shows the plurality of second posts (22b) extend at an angle that is congruent with the first plurality of posts (22a) (fig. 5) and therefore when using the non-perpendicular angle as discussed in par. 42, it would have been obvious to one having ordinary skill in the art to maintain a congruent structure in order to achieve the same intended function of the illustrated embodiment.
Regarding claim 91, Brown et al. shows the side wall further extends from an upper contoured portion of the perimeter structure to a lower contoured portion of the perimeter structure (par. 38).
Regarding claim 94, Brown et al. shows wherein the plurality of apertures (18) are a majority of a total number of apertures defined by the frame (fig. 1, 3).
Claims 5 – 9, 12, 16 – 17, 21, 53 – 55, 57 – 59, 86, and 92 – 93 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. in view of US Patent 4,671,976 (hereinafter Vidal).
Regarding claims 5 and 7, Brown et al. shows a majority of the plurality of apertures are positioned such that the perimeter structure that at least partially defines the aperture has at least three or six posts extending therefrom (see fig. 3) but fails to show only one of the second ends of the at least three or six posts positioned to obstruct a view of the aperture when viewed normal to the first face. Attention is turned to Vidal which shows a urinal screen having at least three or six posts (9) extending from a perimeter structure (3), with only one of a second end (10) positioned to obstruct a view of the aperture when viewed normal to the first face (fig. 7). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the urinal screen of Brown et al. to have only one of the second ends of the at least three or six posts positioned to obstruct a view of the aperture when viewed normal to the first face to create a net-like surface for catching debris as well as providing large enough room for liquid to still pass through the apertures as evidenced by the teachings of Vidal (col. 12, ln. 59 – 65).
Regarding claim 6, Brown et al. shows each of the at least three posts (22) is connected to a different corner (46) of the perimeter structure (fig. 4).
Regarding claim 8, Brown et al. shows each of the at least six posts (22) is connected to a different corner (46) of the perimeter structure (fig. 3).
Regarding claims 9, Brown et al. contemplates a non-perpendicular angle for the posts but fails to explicitly show that the second end of at least one of the posts of the first set of posts is positioned outside of the outer perimeter of the frame when observed from a position normal to the first face of the frame. Attention is turned to Vidal which shows that when using a non-perpendicular angle for a post, it is well within the purview of the invention to orient the posts such that at least some would extend outside the outer perimeter of the frame when observed from a position normal to the first face of the frame (see fig. 7). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to orient the non-perpendicular angled posts such that at least some would extend beyond the outer perimeter of the first face of the frame to maintain the same non-perpendicular angle which would obviously produce such a configuration due to the properties of angled posts as evidenced by the teachings of Vidal.
Regarding claims 12, Brown et al. contemplates a non-perpendicular angle for the posts but fails to explicitly show that the second end of at least one of the posts of the second set of posts is positioned outside of the outer perimeter of the frame when observed from a position normal to the second face of the frame. Attention is turned to Vidal which shows that when using a non-perpendicular angle for a post, it is well within the purview of the invention to orient the posts such that at least some would extend outside the outer perimeter of the frame when observed from a position normal to the face of the frame (see fig. 7). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to orient the non-perpendicular angled second posts such that at least some would extend beyond the outer perimeter of the second face of the frame to maintain the same non-perpendicular angle which would obviously produce such a configuration due to the properties of angled posts as evidenced by the teachings of Vidal.
Regarding claim 16, Brown et al. fails to explicitly recite one or more of the plurality of apertures overlaps at least one post of the first set of posts when observed from a position normal to the first face of the frame. Attention is turned to Vidal which shows an aperture overlapping a non-perpendicularly oriented post when observed from a position normal to a face of the frame (see fig. 7). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to configure the urinal screen of Brown et al. such that one or more of the plurality of apertures overlaps at least one post of the first set of posts when observed from a position normal to the first face of the frame to maintain the same non-perpendicular angle which would obviously produce such a configuration due to the properties of angled posts as evidenced by the teachings of Vidal.
Regarding claim 17, under the modification in view of Vidal, Vidal shows each aperture overlaps at least one post when observed from a position normal to the face (fig. 7), and therefore, under the teachings of Vidal, the modified device of Brown et al. would produce the same configuration.
Regarding claim 21, under the modification in view of Vidal, when having the same non-perpendicular angle, the modified urinal screen of Brown et al. would produce a configuration such that the second end of the at least one of the posts of the second set of posts that is positioned outside of the outer perimeter of the frame when observed from a position normal to the second face of the frame is positioned on a side of the frame opposite a second end of at least one of the posts of the first set of posts that is positioned outside of the outer perimeter of the frame when observed from a position normal to the first face of the frame due to the inherent properties of angled posts.
Regarding claim 53, Brown et al. shows a urinal screen (10) comprising: a frame (14) having: a first face (26); a second face (30) opposite the first face; and a plurality of apertures (18) extending through the first and second faces; a plurality of first posts (22a) extending from the first face of the frame and configured to at least partially dissipate splashing of urine that impacts the urinal screen (par. 47); Brown et al. contemplates a non-perpendicular angle for the posts but fails to explicitly show that the second end of at least one of the posts of the first set of posts is positioned outside of the outer perimeter of the frame when observed from a position normal to the first face of the frame. Attention is turned to Vidal which shows that when using a non-perpendicular angle for a post, it is well within the purview of the invention to orient the posts such that at least some would extend outside the outer perimeter of the frame when observed from a position normal to the first face of the frame (see fig. 7). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to orient the non-perpendicular angled posts such that at least some would extend beyond the outer perimeter of the first face of the frame to maintain the same non-perpendicular angle which would obviously produce such a configuration due to the properties of angled posts as evidenced by the teachings of Vidal. Brown et al. contemplates a non-perpendicular angle for the posts but fails to explicitly show that the second end of at least one of the posts of the second set of posts is positioned outside of the outer perimeter of the frame when observed from a position normal to the second face of the frame. Attention is turned to Vidal which shows that when using a non-perpendicular angle for a post, it is well within the purview of the invention to orient the posts such that at least some would extend outside the outer perimeter of the frame when observed from a position normal to the face of the frame (see fig. 7). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to orient the non-perpendicular angled second posts such that at least some would extend beyond the outer perimeter of the second face of the frame to maintain the same non-perpendicular angle which would obviously produce such a configuration due to the properties of angled posts as evidenced by the teachings of Vidal.
Regarding claim 54, Brown et al. shows the perimeter structure (42, 46) comprises a polygonal shape (fig. 3).
Regarding claim 55, Brown et al. shows each of the at least two of the plurality of first posts (22) is connected to a corner (42) of the polygonal shape.
Regarding claim 57, under the modification in view of Vidal, the second end of one or more of the plurality of first posts would obviously be positioned outside of an outer perimeter of the frame when viewed normal to the first face.
Regarding claim 58, Brown et al. shows further comprising a plurality of second posts (22b) extending from the second face (30) of the frame, each of the plurality of second posts comprising a first end connected to the frame and a second end spaced from the frame; wherein a majority of the plurality of apertures are each positioned with at least two of the plurality of second posts connected to the perimeter structure that at least partially defines the aperture (fig. 3), and under the modification in view of Vidal as set forth above, obviously at least one of the at least two of the plurality of second posts is oriented with its second end positioned outside of the perimeter structure when viewed normal to the first face; wherein at least one of the at least two of the plurality of second posts is oriented with its second end positioned at least partially obstructing a view of the aperture when viewed normal to the first face; and wherein, when the urinal screen is placed on a surface of a urinal with the second face of the frame facing the surface of the urinal, the plurality of second posts can at least partially dissipate splashing of a urine stream after the urine stream passes through the plurality of apertures.
Regarding claim 59, Brown et al. shows the plurality of apertures (18) are the majority of a total number of apertures defined by the frame (fig. 3).
Regarding claim 86, Brown et al. shows wherein the at least 1/3 of the plurality of first posts each comprise a first end connected to the frame and a second end spaced from the frame (fig. 5) but fails to show the second end of each of a majority of the at least 1/3 of the plurality of first posts is positioned to at least partially obstruct a view through one of the plurality of apertures when the urinal screen is observed normal to the first face. Attention is turned to Vidal which shows an aperture overlapping a non-perpendicularly oriented post when observed from a position normal to a face of the frame (see fig. 7). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to configure the urinal screen of Brown et al. such that one or more of the plurality of apertures overlaps at least one post of the first set of posts when observed from a position normal to the first face of the frame to maintain the same non-perpendicular angle which would obviously produce such a configuration due to the properties of angled posts as evidenced by the teachings of Vidal.
Regarding claims 92 – 93, Brown et al. fails to show wherein at least some of the end portions of the at least 1/3 of the plurality of first posts and the at least 1/3 of the plurality of second posts extend outside an outer perimeter of the frame, when the urinal screen is observed normal to the first face and wherein at least some of the end portions of the at least 1/3 of the plurality of first posts and the at least 1/3 of the plurality of second posts are positioned to at least partially obstruct a view through one of the plurality of apertures when the urinal screen is observed normal to the first face. Brown et al. contemplates a non-perpendicular angle for the posts but fails to explicitly show that the second end of at least one of the posts of the first set of posts is positioned outside of the outer perimeter of the frame when observed from a position normal to the first face of the frame. Attention is turned to Vidal which shows that when using a non-perpendicular angle for a post, it is well within the purview of the invention to orient the posts such that at least some would extend outside the outer perimeter of the frame when observed from a position normal to the first face of the frame (see fig. 7). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to orient the non-perpendicular angled posts such that at least some would extend beyond the outer perimeter of the first face of the frame to maintain the same non-perpendicular angle which would obviously produce such a configuration due to the properties of angled posts as evidenced by the teachings of Vidal. Brown et al. contemplates a non-perpendicular angle for the posts but fails to explicitly show that the second end of at least one of the posts of the second set of posts is positioned outside of the outer perimeter of the frame when observed from a position normal to the second face of the frame. Attention is turned to Vidal which shows that when using a non-perpendicular angle for a post, it is well within the purview of the invention to orient the posts such that at least some would extend outside the outer perimeter of the frame when observed from a position normal to the face of the frame (see fig. 7). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to orient the non-perpendicular angled second posts such that at least some would extend beyond the outer perimeter of the second face of the frame when observed normal to the first face to maintain the same non-perpendicular angle which would obviously produce such a configuration due to the properties of angled posts as evidenced by the teachings of Vidal.
Regarding claim 97, Brown et al. shows the side wall further extends from an upper contoured portion of the perimeter structure to a lower contoured portion of the perimeter structure (par. 38).
Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered but they are not persuasive. Applicant argues that Brown et al. fails to show a sidewall of the perimeter structure being oriented at a non-perpendicular angle with respect to the first face of the frame. The Examiner respectfully disagrees. Brown et al. contemplates curved or non-planar first faces of the frame (par. 43) which would result in the side wall of the perimeter structure being oriented at a non-perpendicular angle with respect a curved or non-planar face. This in combination with showing the sidewall aligned with the post orientation shows support for a sidewall being oriented at a non-perpendicular angle relative to the first face of the urinal screen as required by the claims and set forth in the new grounds of rejection above. Regarding claims 25, 44, and 53, the new grounds of rejection set forth above address the newly added limitations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754